Citation Nr: 0108444	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-05 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to disability benefits under the provisions of 38 
U.S.C.A. § 1151 for the amputation of the left foot in 
September 1989, claimed to be made necessary as the result of 
negligent medical treatment by the Department of Veterans 
Affairs (VA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active military service from January 1961 to 
September 1964.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  

The present case arises from an October 1998 rating action, 
with which the veteran expressed his disagreement in November 
1998.  A statement of the case was issued in January 1999, 
and the appeal was perfected in March 1999, when the RO 
received a VA Form 9 (Appeal to Board of Veterans' Appeals) 
from the veteran.  In due course, the case was forwarded to 
the Board in Washington, DC, and in January 2001, the veteran 
appeared at a hearing conducted by the undersigned.  A 
transcript of that hearing was subsequently associated with 
the claims file, and the matter is now ready for 
consideration.  

In addition to the foregoing, the Board observes that in an 
April 1999 statement, the veteran raised a claim for 
entitlement to special monthly pension based on the need for 
regular aid and attendance.  It appears that some development 
of this claim was undertaken, but that a decision on that 
matter was not made.  Since a decision by the RO has not been 
entered, and the issue is not inextricably intertwined with 
the one before the Board, it is not the proper subject of a 
decision by the Board at this time.  Nevertheless, the matter 
is referred to the RO for any further appropriate action.  


REMAND

In this case, the veteran essentially contends that he 
received negligent care from a VA physician that resulted in 
the need for the amputation of his left foot.  More 
specifically, the veteran argues that a previously made 
appointment he had with a VA physician regarding his foot 
care in September 1989, was postponed because of a 4 week 
vacation by the physician he was scheduled to see.  During 
this interim, the veteran argues that his condition 
deteriorated to the point where it was necessary to amputate 
his left foot at the end of that month.  Apparently, it is 
his contention that had he seen this physician as originally 
scheduled, the deterioration in his condition that occurred 
would not have taken place, and he would not have had to 
undergo the amputation.  

Applicable criteria provide that if a veteran suffers an 
injury or an aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct, and the 
injury or aggravation results in additional disability or 
death, then compensation, including disability, death, or 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the additional disability or death were 
service-connected.  See 38 U.S.C.A. § 1151, 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a).  

The regulations further provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (1999).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2000); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

In this case, the veteran filed his claim for benefits under 
section 1151 in June 1998.  Therefore, under the statute and 
the opinion of the General Counsel cited above, this claim 
must be decided under the current, post-October 1, 1997, 
version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 
104-204.  

In pertinent part, section 1151, as amended, which is found 
in chapter 11 of title 38, U.S. Code, provides as follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1) the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. .

38 U.S.C.A. § 1151 (West Supp. 2000).

Thus, under the new law, which is applicable to this case, VA 
fault or an event not reasonably foreseeable would be 
required for this claim to be granted, if the evidence were 
to establish additional disability which was caused by 
hospital care, or by medical or surgical treatment.  

Before undertaking any consideration of the veteran's claim 
pursuant to the foregoing law, however, consideration must 
also be given to a more recently enacted law, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which was signed into law by the 
President in November 2000.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Fulfilling the duty to assist and notification requirements 
of the VCAA is primarily a function of the RO in the first 
instance.  Nevertheless, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  In particular, the Board notes that 
the evidence used by the RO to determine the veteran's 
entitlement to the benefits at issue primarily consisted of 
VA medical records dating from 1988 to 1989.  Although 
obviously pertinent to the issue on appeal, it is observed 
that these records were submitted in their entirety by the 
veteran, rather than obtained by the RO directly from the VA 
medical facilities in question.  In view of that, it is not 
possible to determine whether all the relevant records have 
been associated with the claims file.  Because of this 
uncertainty, it will be necessary to return the case to the 
RO, so that a complete set of the veteran's treatment records 
for the pertinent period of time can be obtained.  

Furthermore, given the provisions of the VCAA, and the 
particular facts of this case, the Board believes the 
veteran's records should be provided to a physician 
knowledgeable in the treatment of osteomyelitis and foot 
ulcers so that a review of the medical evidence may be 
undertaken and an opinion rendered with respect to the 
appropriateness of the treatment the veteran received prior 
to his left foot amputation.  

Although the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is being 
returned to the RO for the following:  

1.  The RO should contact the veteran in writing 
and ask him to verify the places at which he 
received foot care between October 1988 and 
December 1989.  After obtaining any necessary 
authorization, the RO should then attempt to obtain 
and associate with the claims file the records of 
the treatment the veteran identifies.  Regardless 
of any response from the veteran, the RO should 
obtain copies of the records of the veteran's 
treatment from the VA outpatient clinic in Daytona 
Beach, Florida, and the VA Medical Center in 
Gainesville, Florida, for the aforementioned period 
of time.  

2.  After the preceding development has been 
accomplished, the veteran's claims file should be 
forwarded to a physician knowledgeable in the 
treatment of osteomyelitis and foot ulcers.  This 
physician should be asked to review the veteran's 
claims file, and render an opinion which identifies 
the disabilities affecting the veteran's left foot 
at the time of his September 1989 amputation, and 
which addresses whether any further treatment on 
the part of VA medical personnel in the month 
leading up to the amputation would have precluded 
the need for that procedure.  If it is determined 
that additional treatment would have made the 
amputation unnecessary, the physician should state 
whether the failure to provide that treatment was 
due to carelessness, negligence, lack of proper 
skill, error in judgment or similar instances of 
fault on the part of VA medical personnel.  A 
complete rationale must be provided for any opinion 
expressed, and the physician's report should be 
associated with the claims folder.

3.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance that is provided by 
the Department, including, General Counsel 
precedent opinions, as well as any binding and 
pertinent court decisions that are subsequently 
issued.  

4.  Next, the RO should review the evidence of 
record, and enter its determination regarding the 
veteran's claim for benefits under the provisions 
of 38 U.S.C.A. § 1151.  If the decision remains 
adverse to the veteran, he and his representative 
should be provided a supplemental statement of the 
case which must contain notice of all relevant 
actions taken on the claim for benefits, and 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue on appeal.  After a reasonable period of time 
in which to respond has been provided, the case 
should be returned to the Board for further review. 

Although no further action by the veteran is required until 
he is otherwise informed, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


